Citation Nr: 1715170	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-09 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), anxiety disorder, and depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for obstructive sleep apnea syndrome (sleep apnea).

4.  Entitlement to service connection for right hip osteoarthritis.

5.  Entitlement to service connection for left hip osteoarthritis.

6.  Entitlement to service connection for lumbar spine degenerative arthritis (back disability).




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986 and from July 1989 to April 1992.

This appeal is before the Board of Veterans' Appeals (Board) from November 2009 and November 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The November 2009 rating decision, in part, denied service connection for an anxiety disorder.  The November 2012 rating decision denied service connection for lumbar spine degenerative arthritis, left hip pain, right hip pain, obstructive sleep apnea syndrome, and a cardiovascular condition claimed as hypertension. 

In April 2015, the Board recharacterized the anxiety disorder claim as stated on the title page, and remanded the psychiatric disability claim for further evidentiary development.  Thereafter, the remaining issues on the title page of this remand were stem from the November 2012 rating decision and were merged into the instant appeal.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Regarding the claim for service connection for an acquired psychiatric disability, the April 2015 Board remand instructed the AOJ to 1) obtain the appropriate release of information forms where necessary and procure any outstanding private treatment records that the Veteran had recently received, 2) schedule the Veteran for an examination by a VA psychiatrist or psychologist, and 3) readjudicate the claim.  The Board notes that in April 2015 the AOJ sent a letter to the Veteran with a VA Form 21-4142 in order to obtain any additional private medical records, scheduled the Veteran for a VA examination in August 2015, and readjudicated the claim in a February 2016 Supplemental Statement of the Case (SSOC).  However, as discussed below, the AOJ provided an inadequate VA examination to evaluate the Veteran's psychiatric disability.

In the remand instructions, the Board specifically requested that the VA examiner 1) determine whether the diagnostic criteria for PTSD are met; 2) determine whether the Veteran currently suffers from PTSD related to his fear of hostile or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD; and 3) if a psychiatric disability other than PTSD is diagnosed, indicate whether it is as likely as not related to the Veteran's active service, with complete rationale for all opinions expressed.  

The August 2015 VA examination report is internally inconsistent as to whether a diagnosis of PTSD is currently shown.  Under Section I -Diagnostic Summary of the August 2015 VA examination report, the examiner checked the box indicating that Veteran has a diagnosis of PTSD that conformed to DSM-5 criteria; however, under Section II - Current Diagnoses, only a diagnosis of anxiety disorder unspecified was rendered.  Moreover, on the August 2015 Disability Benefit Questionnaire (DBQ), the same examiner stated in the rationale that the Veteran did not meet the DSM-5 criteria for PTSD at present.  He did not resolve this inconsistency, nor did he address treatment records reflecting diagnoses of PTSD. Additionally, as to the actual opinion, the examiner opined that the Veteran's psychiatric disability was less likely than not incurred in or caused by service, but did not discuss whether the in-service event (stressor) discussed in detail in the PTSD DBQ could have caused or was related to his current diagnosis of anxiety.  Instead, the examiner merely stated that his anxiety was at least as likely as not secondary to his family and legal issues.  As such, the VA examination is inadequate, and a remand is necessary.  Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Board remands the issues of right and left hip osteoarthritis, a back disability, sleep apnea, and hypertension for further evidentiary development.

Under 38 C.F.R. § 3.159(c)(4) (2016), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes current diagnoses of right and left hip osteoarthritis, as well as lumbar spine degenerative arthritis.  In April 2016, the Veteran stated that during his second enlistment period, he participated in airborne training, which entailed multiple parachute jumps.  He reported that the impact of the landings caused injury to his back and bilateral hips, which he did not report but instead self-treated so as not to be seen as "weak" or "a failure."  The Veteran's personnel records confirm that he had three weeks of airborne training in 1985.  Although his back disability was evaluated in a January 2012 VA examination, the examiner did not consider the effects of such training on his back.  Moreover, the August 2015 VA bilateral hip examination did not include any opinion, despite his reports of problems since 1985 as a result of airborne training.  As such, the Board finds that VA opinions are required in order to address whether the Veteran's current bilateral hip osteoarthritis and back disability are caused by or related to his active duty service, including the parachute jumps from airborne training.

Similarly, VA opinions are also needed to address the sleep apnea and hypertension claims.  The Veteran asserts that his current diagnoses of sleep apnea and hypertension are related to burning munitions, anthrax vaccination, and nerve agent pills during the Gulf War.  Although he was provided a VA examination for sleep apnea in August 2015, no opinion was provided.  Furthermore, no VA examination was provided for his hypertension.  Additionally, while the April 2015 VA Gulf War examination report reflects that the examiner found that there were no diagnosed illnesses for which no etiology was established, the Board notes that the etiology of these disabilities has never been addressed.  As such, VA opinions are necessary to address such.  McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA psychiatrist who provided the August 2015 VA opinion and ask that an addendum opinion be provided to determine the nature and etiology of any acquired psychiatric disability, to include PTSD, anxiety disorder, and depression.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

If the requested VA examiner is unavailable, the claims file should be forwarded to another appropriate VA psychiatrist or psychologist to provide the requested information.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's statements regarding in-service events while deployed to Saudi Arabia.

*A May 2015 private treatment record reflecting diagnoses of generalized anxiety disorder, rule out PTSD, rule out attention deficit hyperactive disorder, rule out alcohol use disorder.

*June 2015 private diagnostic impression of PTSD.

*August 2015 VA examination report, including discussion of an in-service stressor and opinion.

AFTER reviewing the claims file in its entirety, the examiner is asked to address the following:

a)  Clarify all acquired psychiatric disorders currently shown.  In doing so, specifically indicate whether the Veteran meets the criteria for a diagnosis of PTSD.  Reconcile with the June 2015 private diagnostic impression of PTSD and August 2015 VA examination report and DBQ.

b)  If PTSD is currently diagnosed, determine whether it is related to fear of hostile military or terrorist activity while on activity duty, and whether this is adequate to support a diagnosis of PTSD.

c)  For any other currently diagnosed acquired psychiatric disorder, to include anxiety, clarify whether each is as likely as not (50 percent probability or greater) had its onset during active service or is otherwise related to it, including the stressors identified during his deployment to Saudi Arabia.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

If the examiner deems it necessary to answer the above question, a VA examination and/or appropriate test and studies may be undertaken.

2.  Forward the Veteran's claims file to the VA examiner who provided the January 2012 opinion regarding the Veteran's back disability and ask that an addendum opinion be provided to clarify the nature and etiology of the Veteran's current back disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

If the requested VA examiner is unavailable, the claims file should be forwarded to another appropriate VA examiner to provide the requested information.



After reviewing the claims file in its entirety, the examiner is asked to provide an opinion addressing the following:

Whether the Veteran's back disability is likely as not (50 percent probability or greater) had its onset during active service or is otherwise related to it, specifically to include his airborne training parachute jumps.  

**Reconcile with the Veteran's statements regarding injuries to his back during service as a result of the airborne training in 1985, including parachute jumps.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

If the examiner deems it necessary to answer the above question, a VA examination and/or appropriate test and studies may be undertaken.

3.  Forward the Veteran's claims file to the VA examiner who provided the August 2015 opinion regarding the Veteran's bilateral hip osteoarthritis and ask that an addendum opinion be provided to clarify the nature and etiology of the Veteran's bilateral hip osteoarthritis.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.
If the requested VA examiner is unavailable, the claims file should be forwarded to another appropriate VA examiner to provide the requested information.

After reviewing the claims file in its entirety, the examiner is asked to address the following:

Whether the Veteran's bilateral hip osteoarthritis is likely as not (50 percent probability or greater) related to the Veteran's active service, specifically the airborne training parachute jumps.  

**Reconcile with the Veteran's statements regarding injuries to his back during service as a result of the airborne training in 1985, including parachute jumps.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

If the examiner deems it necessary to answer the above question, a VA examination and/or appropriate test and studies may be undertaken.

4.  Forward the Veteran's claims file to the VA examiner who provided the August 2015 opinion regarding the Veteran's sleep apnea and ask that an addendum opinion be provided to clarify the nature and etiology of the Veteran's sleep apnea.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  If the requested VA examiner is unavailable, the claims file should be forwarded to another appropriate VA examiner to provide the requested information.

After reviewing the claims file in its entirety, the examiner is asked to address the following:

Whether the Veteran's sleep apnea is as likely as not (50 percent probability or greater) related to the Veteran's active service, including burning munitions, anthrax vaccination, and nerve agent pills during the Gulf War.  

**Reconcile with the Veteran's statements that his sleep apnea is due to in-service burning munitions, anthrax vaccination, and nerve agent pills during the Gulf War.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

If the examiner deems it necessary to answer the above question, a VA examination and/or appropriate test and studies may be undertaken.

5.  Provide a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's current hypertension.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file in its entirety, the examiner is asked to provide an opinion addressing the following:

Whether the Veteran's hypertension is as likely as not (50 percent probability or greater) had its onset during active service or is otherwise related to it, including claimed in-service burning munitions, anthrax vaccination, and nerve agent pills provided during the Gulf War.  

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

6.  Readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted, the Veteran should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


